             Case 2:20-cv-02042-KJD-NJK Document 12 Filed 01/15/21 Page 1 of 3



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       XIAO YE BAI,                                             Case No. 2:20-cv-02042-KJD-NJK
 6                                            Petitioner,
               v.                                                               ORDER
 7
         STATE OF NEVADA, et al.,
 8
                                          Respondents.
 9

10            This habeas matter is before the Court on Petitioner Xiao Ye Bai’s Motion for
11   Reconsideration of Appointment of Counsel (ECF No. 9) (“Reconsideration Motion”).
12   Respondents do not oppose the motion. (ECF No. 11.) For the reasons discussed below, Bai’s
13   Reconsideration Motion is granted.
14            Bai’s petition challenges a conviction and sentence imposed by the Eighth Judicial District
15   Court for Clark County (“state court”) in March 2013 pursuant to a jury trial. State of Nevada v.
16   Bai, Case No. 09C259754-2. 1 The Nevada Supreme Court affirmed Bai’s conviction. Bai v. State
17   of Nevada, 131 Nev. 1250, 2015 WL 5735189 (Sept. 28, 2015) (unpublished). The order of
18   affirmance indicates that multiple court interpreters were required for Bai’s trial and the state court
19   removed one juror, who was a Mandarin and Cantonese interpreter, after the juror became
20   frustrated with the court interpreters and blurted out his own translation of a witness’s testimony.
21            On December 2, 2020, this Court entered an order serving Bai’s petition on Respondents
22   and directing them to file an answer or otherwise respond within 60 days. (ECF No. 8.) The order
23   also denied Bai’s Motion for Appointment of Counsel (ECF No. 1-2) because the petition “appears
24   sufficiently clear in presenting the issues that Bai wishes to raise, and the legal issues are not
25   particularly complex. He has demonstrated sufficient ability to write and articulate his claims,
26   1
      The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
27   Nevada appellate courts. The docket records may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.



                                                            1
            Case 2:20-cv-02042-KJD-NJK Document 12 Filed 01/15/21 Page 2 of 3



 1   submitted numerous filings, and followed the Court’s instructions to resolve the filing fee.” (Id.

 2   at 2.) Bai filed the Reconsideration Motion five days later.

 3          The Reconsideration Motion states that Bai was born in China, his only education was in

 4   a military athletic school, and his filings in this case were written with the assistance of another

 5   inmate. (ECF No. 9 at 2.) Given his limited education, understanding of the law, and the

 6   complexity of this case, Bai once again asks for appointed counsel.

 7          There is no constitutional right to appointed counsel in a federal habeas corpus proceeding.

 8   Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v. Florida, 549 U.S. 327,

 9   336–37 (2007)). An indigent petitioner may request appointed counsel to pursue that relief. 18

10   U.S.C. § 3006A(a)(2)(B).      The decision to appoint counsel is generally discretionary.         Id.

11   (authorizing appointed counsel “when the interests of justice so require”). Id. § 3006A(a)(2).

12   However, counsel must be appointed if the complexities of the case are such that denial of counsel

13   would amount to a denial of due process, and where the petitioner is so uneducated that he is

14   incapable of fairly presenting his claims. LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987);

15   Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980).

16          Upon review of the Nevada Supreme Court’s order of affirmance, as well as the details

17   provided in the Reconsideration Motion, the Court finds that a denial of counsel would amount to

18   a denial of due process considering Bai’s limited education, inability to articulate his claims

19   without inmate assistance, and lengthy prison sentence. In particular, the use of multiple court

20   interpreters at Bai’s trial and his English language limitations show that this is a complex case and

21   inmate assistance is unlikely to prevent the denial of due process. The Court thus grants the

22   Reconsideration Motion and provisionally appoints the Federal Public Defender’s Office as

23   counsel. Accordingly, Respondents’ response deadline is vacated and a briefing schedule will be

24   entered after counsel appears for Bai.

25          IT IS THEREFORE ORDERED:

26          1. Petitioner Xiao Ye Bai’s Motion for Reconsideration of Appointment of Counsel (ECF

27              No. 9) is GRANTED.

28          2. The deadline for Respondents to respond to Bai’s Petition for Writ of Habeas Corpus


                                                      2
     Case 2:20-cv-02042-KJD-NJK Document 12 Filed 01/15/21 Page 3 of 3



 1      (ECF No. 7) is VACATED pending further order of the Court.

 2   3. The Federal Public Defender is provisionally appointed as counsel and will have 30

 3      days to undertake direct representation of Bai or to indicate the office’s inability to

 4      represent Bai in these proceedings. If the Federal Public Defender is unable to

 5      represent Bai, the Court will appoint alternate counsel. The counsel appointed will

 6      represent the petitioner in all federal proceedings related to this matter, including any

 7      appeals or certiorari proceedings, unless allowed to withdraw. A deadline for the filing

 8      of an amended petition and/or seeking other relief will be set after counsel has entered

 9      an appearance. The Court anticipates a deadline of approximately 90 days from entry

10      of the formal order of appointment.

11   4. Any deadline established and/or any extension thereof will not signify any implied

12      finding of a basis for tolling during the time period established.         Bai remains

13      responsible at all times for calculating the running of the federal limitation period and

14      timely presenting claims. That is, by setting a deadline to amend the petition and/or by

15      granting any extension thereof, the Court makes no finding or representation that the

16      petition, any amendments thereto, and/or any claims contained therein are not subject

17      to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

18   5. The Clerk of Court will send a copy of this order to the pro se petitioner, the Federal

19      Public Defender, and the CJA Coordinator for this division.

20   DATED: January 15, 2021

21

22                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                              3
